DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. (Currently Amended) A device for capturing particles, comprising:  	a gas-guiding unit, having a channel with a first end and a second end opposing the first end;  	a mist-elimination unit, disposed at the second end of the gas-guiding unit; and  	a liquid-circulation unit, disposed under the mist-elimination unit by surrounding the gas-guiding unit, furnished with a through hole disposed below the gas-guiding unit, a gap being formed between the gas-guiding unit and the liquid-circulation unit, wherein the liquid-circulation unit is furnished with a collecting plate disposed close to the first end of the channel by protruding a length thereof into the channel below the gap;   	wherein a gas containing particles is introduced into the channel of the gas- guiding unit via the first end, and then to enter the mist-elimination unit via the second end;  	wherein, while the gas flows into the channel of the gas-guiding unit, a liquid in the liquid-circulation unit is inhaled into the channel of the gas-guiding unit via the gap, and the particles in the gas are merged with the liquid so as to form droplets to be captured;  	wherein, after the droplets to be captured are captured by the mist-elimination unit, the droplets to be captured flowAttorney Docket No. 18906-12812Applicant: HO et al. Application No.: 16/904,877down to the liquid-circulation unit by gravity along lateral sides of the mist-elimination units, and after the  to be captured are collected by the liquid-circulation unit to form the liquid, the liquid is recycled back to the channel through the gap.
Examiner’s note: This amendment has been made in order to show that the droplets are the ones that are flowing down to the liquid circulation unit by gravity, as drop-down droplets lack antecedent basis in the claim.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner agrees with the amendments and remarks filed 05/12/2022. Specifically the prior art does not teach that the liquid circulation unit has a collection plate that protrudes a length into the channel below the gap and is disposed close to the first end of the channel and that the gas is introduced into the channel and the mist elimination unit, wherein the liquid from the liquid circulation unit is sent into the channel by the gap to merge with the particles to form droplets, and the droplets are captured by the mist elimination unit and flow down the lateral sides of the mist elimination unit back into the liquid circulation unit to form the liquid that is being sent through the gap into the channel. Chen shows in figure 1 a gap at 26 but the collection plate is not protruding into the channel, and the droplets would not be flowing down the lateral side of the mist elimination unit. Chen figures 3 and 4 show a mist elimination unit 32, but the liquid recirculation unit is shown in figure 3, it can be seen the baffle 46 prevents the droplets from entering back down into the liquid circulation unit by 22 and 24. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/PHILLIP Y SHAO/Examiner, Art Unit 1776                                                                                                                                                                                                        05/16/2022